       Case 2:19-cv-01219-DSC-PLD Document 91 Filed 08/04/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KEITH NICHOLSON SERVICES, LLC )
                              )
          Plaintiff,          )
                              )
     v.                       )                       2:19cv1219
                              )                       Electronic Filing
AMERICAN PETROLEUM            )
PARTNERS OPERATING, LLC,      )
                              )
          Defendant.          )


                                      MEMORANDUM ORDER

August 4, 2020

       Plaintiff, Keith Nicholson Services, LLC, (“KNS” or “Plaintiff”), originally initiated this

lawsuit by filing a Complaint in the United States District Court for the Northern District of West

Virginia against various parties, including Defendant, American Petroleum Partners Operating,

LLC, (“APP” or “Defendant”) alleging breach of contract (Count I), account stated and open

account (Count II), unjust enrichment and quantum meruit (Count III), and fraud and/or

promissory estoppel (Count IV) against APP. Upon motion by APP, Counts I through IV of the

Complaint filed in West Virginia were transferred to the United States District Court for the

Western District of Pennsylvania. The case was referred to United States Magistrate Judge

Patricia L. Dodge for pretrial proceedings in accordance with the Magistrate Judges Act, 28

U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

       On October 18, 2019, APP filed a Motion to Dismiss (ECF No. 46) requesting that the

Court: (a) dismiss Counts III and IV in their entirety; (b) strike Plaintiff’s demand for

consequential, punitive, and other compensatory damages; and (c) strike Plaintiff’s demand for a

trial by jury. The Magistrate Judge’s Report and Recommendation (ECF No. 77), filed on May 8,

2020, recommended that the Motion to Dismiss be granted. The parties were informed that in
      Case 2:19-cv-01219-DSC-PLD Document 91 Filed 08/04/20 Page 2 of 2


accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2

of the Local Rules of Court, that they had fourteen (14) days to file any objections. No objections

were filed.

       After review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 4th day of August, 2020,
       IT IS HEREBY ORDERED that the Motion to Dismiss (ECF No. 46) filed by APP is

GRANTED. Counts III and IV of Plaintiff’s Complaint are dismissed with prejudice, and

Plaintiff’s claim for consequential and punitive damages and its demand for a jury trial are

hereby stricken from the Complaint.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 77) dated

May 8, 2020 is adopted as the Opinion of the Court.


                                             s/ DAVID STEWART CERCONE
                                             David Stewart Cercone
                                             Senior United States District Judge

cc:    Edward R. Kennedy, Esquire
       Jeffrey A. Kimble, Esquire
       Adam S. Ennis, Esquire
       Thomas J. Sengewalt, Esquire

       (Via CM/ECF Electronic Mail)




                                                2
